By the Court.
This cause coming on for hearing upon the demurrer of the defendant to the petition of plaintiff was argued by counsel. On consideration whereof the court finds said demurrer not well taken and overrules the same, and defendant not desiring to plead further the court finds the allegations of the petition to be true and that the relator was on the 3d day of April, 1916, duly elected a member of the county board of education of Adams county, to serve until the 3d Saturday of January, 1921, and that he thereupon took the oath of office required by law and duly qualified to fill said office and perform the duties thereof.
The court further finds that the defendant has usurped and unlawfully holds and exercises the duties of said office to the exclusion and against the rights of the relator thereto.
It is therefore ordered and adjudged that said defendant be and hé hereby is ousted from said office and is excluded from performing the duties *406thereof and that relator be inducted into said office.

Demurrer overruled, and judgment of ouster.

Nichols, C. J., Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.